Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.
 
Response to Arguments
Regarding the applicant’s argument that it is not clear that the ring of Blond is removable from the steam generator, the examiner disagrees. The ring shown in figure 7 of Blond is removed from the steam generator shown in figure 5. The ring of Blond is generally indicated as 2.
In response to applicant's argument that it is not clear how 785 is modified to possess the ring of Blond, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 recites “wherein the at least one vent is formed by a conduit bringing the lower face of the ring into communication with the upper face of the ring.” Claim 1 recites “wherein the ring provides at least one vent bringing the lower face of the ring into communication with the upper face of the ring.” Therefore, claim 6 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8, 13, 15, 16, 18. and 19 are rejected under 35 U.S.C. 103 as being unpatentable over (JPS5245785U), hereinafter 785, in view of Kao (DE 202014100001 U1), hereinafter Kao, in view of Lin (US 6530308 B1), hereinafter Lin, and further in view of Blond (WO 2015087012 A1), hereinafter Blond.

Regarding claims 1, 4, 8, 13, and 18, 785 discloses a steamer accessory for steam-heating and/or steam-cooking food contained in a container (See figure), the steamer accessory comprising a steam generator comprising a steam production chamber (2) connected to at least one steam distribution outlet provided in a lower part of the steam generator (5), a first annular wall surrounding the steam production chamber (A portion of 1 surrounding 2), and a water supply inlet (8), the steamer accessory comprising a ring carrying the steam generator (The outer peripheral portion of 1), the ring having a lower face (Bottom) and an upper face (Top), the steamer accessory comprising a water reservoir, the water reservoir being carried by the ring (The steam production chamber 2 is a water reservoir), wherein the ring provides at least one vent bringing the lower face of the ring into communication with the upper face of the ring (9), wherein the first annular wall comprises at least one conduit, each of the at least one conduit extending between a steam evacuation outlet and one of the at least one steam distribution outlet (4), and
Wherein the ring comprises a second annular wall surrounding the steam generator (The portion of 1 between the annular wall and the outer peripheral edge).

    PNG
    media_image1.png
    679
    571
    media_image1.png
    Greyscale

785 does not disclose a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber, wherein the water reservoir is configured to supply the steam production chamber with water by gravity, 
wherein the ring is removable from the steam generator, 
wherein the second annular wall is made of glass, or
wherein the ring comprises an annular seal carrying the steam generator, wherein the steam generator has an annular lower bearing surface.

However, Kao teaches a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber (Figure 7 shows the water reservoir 4111 with water 11 surrounding a wall which encloses the steam production chamber generally indicated at 2. There is a water supply inlet in the wall accommodating pipe 222).

    PNG
    media_image2.png
    696
    502
    media_image2.png
    Greyscale

In view of Kao’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber as is taught in Kao, in the steamer accessory disclosed by 785.
One would have been motivated to include a first annular wall surrounding the steam production chamber, and a water supply inlet formed in the first annular wall, wherein the water reservoir surrounds the steam production chamber because the arrangement of Kao will permit water to be added to the steam production chamber gradually as opposed to 785 where the steam production chamber acts as the reservoir and the total quantity of water must be brought to the vaporization temperature. The arrangement of 785 will therefore begin generating steam more quickly and reduce energy expenditure in instances where not all water need be vaporized.

785, as modified by Kao, does not disclose wherein the water reservoir is configured to supply the steam production chamber with water by gravity,
wherein the ring is removable from the steam generator, 
wherein the second annular wall is made of glass, or
wherein the ring comprises an annular seal carrying the steam generator, wherein the steam generator has an annular lower bearing surface

However, Lin teaches wherein the water reservoir is configured to supply the steam production chamber with water by gravity (“a center hole 55 for the water dripping through the gap between the lower end of the shaft 45 and the hole 34 down into the recessed hollow space 51” column 3, line 18).

    PNG
    media_image3.png
    549
    764
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    560
    780
    media_image4.png
    Greyscale

In view of Lin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the water reservoir is configured to supply the steam production chamber with water by gravity as is taught in Lin, in the steamer accessory disclosed by 785.
One would have been motivated to include wherein the water reservoir is configured to supply the steam production chamber with water by gravity because the configuration of Lin does not require a pump as in Kao. Therefore, supplying the water by gravity will reduce the number of components and the power required to operate the device.

785, as modified by Kao and Lin, does not disclose:
wherein the ring is removable from the steam generator, 
wherein the second annular wall is made of glass, or
wherein the ring comprises an annular seal carrying the steam generator, wherein the steam generator has an annular lower bearing surface

However, Blond teaches:
wherein the ring is removable from the steam generator (“Figures 5 to 7 differs from the steam production accessories 1 illustrated in Figures 1 to 4 in that the steam production device 20 is removable” paragraph [0031]), 
wherein the second annular wall is made of glass (“The wall 9 is for example made of glass” paragraph [0026]); and
wherein the ring comprises an annular seal carrying the steam generator, wherein the steam generator has an annular lower bearing surface (Figure 3, element 13).

    PNG
    media_image5.png
    377
    431
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    310
    526
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    327
    644
    media_image7.png
    Greyscale


In view of Blond’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the ring is removable from the steam generator, 
wherein the second annular wall is made of glass, and
wherein the ring comprises an annular seal carrying the steam generator, wherein the steam generator has an annular lower bearing surface as is taught in Blond, in the steamer accessory as presently modified.
One would have been motivated to include wherein the ring is removable from the steam generator because the court has held removability is an indicium of obviousness In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this regard, it is noted that Blond teaches a removable ring. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the steamer accessory of 785 such that the steam generator and ring may be separated. Separation of these parts additionally allows each part to be replaced, serviced, and cleaned separately.
One would have been motivated to include wherein the second annular wall is made of glass because the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this regard, it is noted that Blond teaches a glass wall. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the wall of 785 from glass. Glass will also allow a user to visually inspect the contents of the vessel.
One would have been motivated to include wherein the ring comprises an annular seal carrying the steam generator, wherein the steam generator has an annular lower bearing surface because element 13 is made to conform to the vessel. Therefore, including the seal will improve steam retention in the vessel of 785.

Regarding claim 5, 785, as modified by Kao, Lin, and Blond, discloses the steamer accessory according to claim 3, wherein the at least one vent passes through the second annular wall (9).

Regarding claim 6, 785, as modified by Kao, Lin, and Blond, discloses the steamer accessory according to claim 1, wherein the at least one vent is formed by a conduit bringing the lower face of the ring into communication with the upper face of the ring (9).

Regarding claim 15, 785, as modified by Kao, Lin, and Blond, discloses the steamer accessory according to claim 1, wherein the steam generator has an external side wall and in that wherein the steam production chamber is arranged in the steam generator away from the external side wall (See figure).

Regarding claim 16, 785, as modified by Kao, Lin, and Blond, discloses an electric steamer comprising a container to contain the food to be heated and/or cooked, and a cover configured to rest on the container, in which the cover forms a steamer accessory for steam-heating and/or steam-cooking the food contained in the container-wherein the steamer accessory is according to claim 1 (Seen in dashed lines in the figure).

Regarding claim 19, 785, as modified by Kao, Lin, and Blond, discloses the steamer accessory according to claim 1, wherein the ring comprises an edge configured to rest on the container (The edge resting on the container shown in dotted line).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 785, in view of Kao, in view of Lin, in view of Blond, and further in view of Cristaldi (US 3598105 A), hereinafter Christaldi.

Regarding claim 7, 785, as modified by Kao, Lin, and Blond, discloses the steamer accessory according to claim 1. 

785, as modified by Kao, Lin, and Blond, does not disclose wherein the at least one vent is provided between the ring and the steam generator.

However, Cristaldi teaches wherein the at least one said vent is provided between the ring and the steam generator (“a plurality of spaced transport openings as at 64” column 5, line 73) is provided between the ring (Generally indicated at 51) and the center (Generally indicated at 61).

    PNG
    media_image8.png
    493
    659
    media_image8.png
    Greyscale

In view of Cristaldi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the at least one said vent is provided between the ring and the steam generator as is taught in Cristaldi, in the steamer accessory disclosed by Blond.
One would have been motivated to include wherein the at least one said vent is provided between the ring and the steam generator because providing a vent will prevent the cover of Blond from being lifted by the steam. Additionally, Cristaldi states “it is highly desirable to allow for venting at least a portion of the vapors and the noncondensible gases from the chamber formed by the cooking or frying vessel” (column 1, line 35).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 785, in view of Kao, in view of Lin, in view of Blond, and further in view of Grusin (US 4512497 A), hereinafter Grusin.

Regarding claim 9, 785, as modified by Kao, Lin, and Blond, discloses the steamer accessory according to claim 8. 

785, as modified by Kao, Lin, and Blond, does not disclose wherein the at least one vent is provided in the annular seal.

However, Grusin teaches wherein the at least one said vent is provided in the annular seal (“The opening 34 thus provides access to the interior of the dish for inserting an implement such as a cooking thermometer. The opening also functions as a vent to permit steam to escape from the interior of the dish” column 4, line 21).

    PNG
    media_image9.png
    358
    417
    media_image9.png
    Greyscale

In view of Grusin’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the at least one said vent is provided in the annular seal as is taught in Grusin, in the steamer accessory disclosed by 785.
One would have been motivated to include wherein the at least one said vent is provided in the annular seal because Grusin states “For some cooking applications, it would be advantageous to provide an opening in the otherwise covered dish to allow carefully controlled amounts of steam or other vapors to escape” (column 1, line 30) and “removing the lid from a hot container carries the risk that the cook may be burned by the sudden and uncontrolled escape of steam from the container” (column 1, line 47). Therefore, including a vent will reduce the chance of burns to a cook.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu (US 8604394 B2) “said steam outlet is disposed on the top of said main body, and said outlet faces downwardly”

    PNG
    media_image10.png
    591
    443
    media_image10.png
    Greyscale

Cai (US 20020178932 A1) “The steam release valve comprises an opening 108 formed on the applicator body 57”

    PNG
    media_image11.png
    460
    411
    media_image11.png
    Greyscale

Denny (US 20150024104 A1) “cooking lids are typically designed with vent holes to allow the steam to escape from the cooking vessel and, thereby, reduce the amount of moisture in the cooking vessel that results in boiling over or lid rattling issues and also provides a uniform distribution of the heat inside the pot. The preferred embodiment provides the simple cooking lid 1 that provides ventilation for efficient and proper cooking or reheating of food. The cooking lid 1 is adapted for use with different sizes of cooking vessels”
Clark (US 3028039 A) “gases exhaust from the respective vent notches or grooves 15 and 19”

    PNG
    media_image12.png
    255
    447
    media_image12.png
    Greyscale

Porter (US 2141822 A) 

    PNG
    media_image13.png
    266
    448
    media_image13.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762